Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Applications Nos. 16/715,054, 16/715,058, 16/715,060, 16/715,063 and 16/715,064 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the reference applications recite a method for collecting data, whereas the claims of the instant application are broader version of claim(s) 1 of the reference applications. Therefore, the claims of the instant application 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 14-15 “only the time stamps assigned to the acquired raw measurement data”. The word “the” in front of the limitation(s) “time stamps assigned” and “acquired raw measurement data” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim does not previously recite that the time stamps are 
Also, the claim recites in lines 16 “with a result that the raw measurement data is acquired by the measuring element are reconstructed after transmission”. It is unclear to what transmission the aforementioned limitation is referring. Is it is referring to the transmission of the time stamps or to transmission of the raw measurement data? If it is referring to the transmission of the raw measurement data, the limitation would be contradicting the limitation that recites that only time stamps are transmitted. For this reason, the claim is indefinite.
Also, the claim recites in line 17 “on a basis of the time stamps”. It is unclear if the limitations is referring to the time stamps of the successive raw measurement data recited in line 12 or to the time stamps recited in line 15. For this reason also, the claim is indefinite.
The examiner has interpreted line 14-18 of the claim in the following way in order to advance prosecution: 
“transmitting only the time stamps of the successive raw measurement data via a wired connection and/or wirelessly, with a result that [[the]] raw measurement data acquired by the measuring element are reconstructed after transmission of the time stamps of the successive raw measurement data and evaluated on a basis of the time stamps of the successive raw measurement data using the correlation model; and”. Page 2 of 18Applic. No. 16/715,067Response Dated December 9, 2020 Responsive to Office Action of September 29, 2020

In regards to claim(s) 2-37, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claim recites in line 6 “evaluating the time stamps”. It is unclear if the time stamps recited in line 6 is referring to the time stamps recited in claim 1 or the ones recited in claim 2. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “evaluating the time stamps transmitted by the sensor and/or by the consumption meter”.

In regards to claim(s) 6, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 4, the claim recites in line 3 “by way of the time stamps”. It is unclear if the limitations is referring to the time stamps recited in line 10 of claim 1, the time stamps of the successive raw measurement data recited in line 12 of claim 1 or to the time stamps recited in line 15 of claim 1. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “by way of the time stamps of the successive raw measurement data”.

In regards to claim 5, line 2 of the claim has the same issues described for claim 4 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar way than claim 4 in order to advance prosecution.
In regards to claim 12, the claim recites in line 3 “a temporal error on the basis of the temporal interval between telegrams for compensating for the temporal offset”. The word “the” in front of the limitation(s) “basis” and “temporal interval between telegrams for compensating for the temporal offset” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “a temporal error on [[the]] basis of [[the]] a temporal interval between the telegrams for compensating for the temporal offset”.

In regards to claim 14, line 3 of the claim has the same issues described for claim 4 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar way than claim 4 in order to advance prosecution.

In regards to claim 17, line 2 of the claim has the same issues described for claim 4 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar way than claim 4 in order to advance prosecution.

In regards to claim 22, the claim recites in line 4 “made by the sensor”. It is unclear if the sensor recited in line 4 is referring to the sensor recited in claim 1 or the sensor recited in claim 22. For this reason, the claim is indefinite.

In regards to claim 23, the claim recites in line 3 “as soon as the elementary measuring unit receives”. It is unclear to which of the previously defined elementary measuring units line 3 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “as soon as the elementary measuring unit of said elementary measuring units receives”.

In regards to claim 27, line 2 of the claim has the same issues described for claim 4 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar way than claim 4 in order to advance prosecution.
Also, the claim recites in line 3 “the accumulated data reach a size of a data packet or the predefined interval of time has expired”. The word “the” in front of the limitation(s) “accumulated data” and “predefined interval of time” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted line 3 of the claim in the following way in order to advance prosecution: “[[the]] accumulated data reach a size of a data packet or [[the]] a predefined interval of time has expired”.

In regards to claim 30, line 2 of the claim has the same issues described for claim 4 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar way than claim 4 in order to advance prosecution.

In regards to claim 31, line 2 of the claim, in two instances, has the same issues described for claim 4 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar way than claim 4 in order to advance prosecution.

In regards to claim 32, line 2 of the claim has the same issues described for claim 4 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in a similar way than claim 4 in order to advance prosecution.

Allowable Subject Matter

Claim(s) 1-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 1, Mackie (US-10,302,454) teaches a method for collecting data during operation of a local sensor in a supply network for distributing a consumable [fig. 2 and 5, col. 1 L. 11-15]. Mackie teaches that the method comprises a step of providing the sensor with a measuring element, with radio communication capability and a memory [col. 4 L. 60-66, col. 10 L. 38-45, col. 22 L. 44-45]. Also, Mackie teaches that the method comprises a step of providing elementary measuring units with the measuring element of the sensor, the elementary measuring units corresponding to at least one physical or physico-chemical variable or at least one physical or physico-
Gu et al. (US-8,560,256) teaches that a sensor can also transmit the time stamps corresponding to measurement data [col. 8 L. 25-27]. 
The cited prior art does not teach either by anticipation or combination the following limitations: transmitting only the time stamps of the successive raw measurement data via a wired connection and/or wirelessly, with a result that [[the]] raw measurement data acquired by the measuring element are reconstructed after transmission of the time stamps of the successive raw measurement data and evaluated on a basis of the time stamps of the successive raw measurement data using the correlation model.

In regards to claims 2-37, the claims would be allowable due to their dependency on claim 1 if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANKLIN D BALSECA/Examiner, Art Unit 2685